DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Aug 20 has been marked as considered by the Examiner (note that this IDS was previously indicated as not considered by the Examiner).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given (via email, included herein, dated 2 Nov 21) following an interview with Ms. Seema M. Mehta held on 27 Oct 21.
All previously submitted claims (including the proposed after-final claims submitted on 19 Oct 21 and marked “Do Not Enter”) will be replaced in their entirety with the Claims 1-2 and 6-16 shown below.  The application has been amended as follows:
1. (Currently Amended) A device for cleaning a sensor on a motor vehicle, the device comprising:
recognition means configured to:
in response to an occupant of the motor vehicle receiving an information message representative of a presence of debris on a surface of the sensor by way of a signaling means located in a passenger compartment of the motor vehicle, recognize a control instruction from the occupant of the motor vehicle, and
output authorization data indicating an authorization from the occupant of the motor vehicle to execute a cleaning operation of the sensor based on the recognizing of the control instruction,
configured to distribute fluid onto said sensor during [[a]]the cleaning operation initiated by operating instructions and
a control module in communication with the recognition means, the fluid distribution assembly, the signaling means, and a speedometer of the motor vehicle, the control module configured to
analyze sensor data of the sensor to detect the presence of the debris on the surface of the sensor,
receive motion data representative of a driving speed of the motor vehicle from the speedometer of the motor vehicle,
instruct the signaling means to generate the information message,
receive the authorization data from the recognition means, and
sendthe operating instructions to when initiating the cleaning operation,






wherein the control module activates the recognition means at a same time that the signaling means generate the information message, wherein the same time may only be when the motion data representative of the driving speed of the motor vehicle indicates that the driving speed is zero.
2. (Currently Amended) The device as claimed in claim 1, wherein the sensor is an image sensor of an optical detection system of the motor vehicle, the image sensor configured to

sendthe sensor data to the control module 
3. (Canceled)
4. (Canceled)
5. (Canceled)
6. (Currently Amended) The device as claimed in claim 1, wherein the recognition means comprises a button that is actuated by the occupant of the motor vehicle.
7. (Currently Amended) The device as claimed in claim 1, wherein the recognition means comprises gesture recognition and/or voice recognition technology 
8. (Currently Amended) The device as claimed in claim 1, wherein the continuously communicates the motion data representative of the driving speed of the motor vehicle to the control module.
9. (Currently Amended) The device as claimed in claim 1, wherein is further configured to and/or a rear glazed surface of the motor vehicle.
10. (Currently Amended) The device as claimed in claim 9, further comprising: a fluid storage tank shared with the fluid distribution assembly for cleaning the front and/or the rear glazed surface.
11. (Currently Amended) The device as claimed in claim 10, wherein the control module is in further communication with a fluid level sensor in the fluid storage tank, and wherein the operating instructions sent by the control module to the fluid distribution assembly are further based on a predefined value of a fluid level in the fluid storage tank detected by the fluid level sensor.
12. (Currently Amended) The device as claimed in claim 1, wherein after the control module receives the authorization data from the recognition means the operating instructions to require a plurality of cleaning cycles by way of the fluid distribution assembly, sequentially or at predefined time intervals.
of a motor vehicle, wherein a fluid distribution assembly is moved between a rest position and a working position in which a fluid is able to be distributed onto a surface of the sensor during a cleaning operation of the sensor 
detecting, at a control module, a presence of debris on the surface of the sensor;
determining, at the control module, a driving speed of the motor vehicle based on motion data received from a speedometer of the motor vehicle;
simultaneously activating a recognition means and a signaling means using first and second activation commands sent by the control module to the recognition means and the signaling means at a same time, wherein the same time may only be when the motion data indicates that the driving speed is zero;
generating and displaying, at the signaling means in a passenger compartment of the motor vehicle, an information message representative of [[a]]the presence of the debris on the surface of the sensor;

recognizing an order, at the recognition means, the order indicating an authorization of the cleaning operation of the sensor and issued by an occupant situated in the passenger compartment of the motor vehicle, the order issued the signaling means generating and displaying the information message representative of the presence of the debris on the surface of the sensor;
transmitting, to [[a]]the control module, the order indicating the authorization of the cleaning operation of the sensor; and

activating, using a third activation command sent by the control module, the fluid distribution assembly upon receiving the order at the control module[[,]]

continuously generating the motion data representative of [[a]]the driving speed of the motor vehicle using the speedometer, and continuously transmitting the motion data to the control module
15. (Currently Amended) The method as claimed in claim 13, further comprising:
monitoring, with a fluid level sensor, a fluid level of a shared storage tank, the shared storage tank configured to store the fluid used to clean and/or a rear glazed surface of the motor vehicle and to clean ;
generating, with the fluid level sensor, fluid level data representative of the fluid level in the shared storage tank; and
transmitting the fluid level data to the control module;
wherein the third activation command is only transmitted by the control module to the fluid distribution assembly upon the fluid level data received by the control module indicating the fluid level in the shared storage tank is at or above a predetermined threshold level.
16. (Currently Amended) The device as claimed in claim 1, wherein the information message is a text message displayed by the signaling means 
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-2 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: following the corrective amendment to independent Claim 13 made in the Applicant’s after-final proposed amendment dated 19 Oct 21 (which has been incorporated into the above Examiner’s Amendment), and the newly added limitations to the independent claims pertaining to the generation of the information message only when the vehicle speed is zero (which finds specification support in at least Page 9 Lines 12-14 of the originally filed specification), all pending claims are allowed.  Regarding the previously made prior art rejections, the prior art of record fails to reasonably disclose, teach, suggest, or render obvious, in conjunction with all the other claimed elements from the independent claims, the newly added limitations relating to the information message only being generated when the vehicle speed is zero.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663